NO. 3043O

LAW LIBH’ARY

lN THE SUPREME COURT OF THEtSTATE OF HAWAl‘l

MICHAEL C. TlERNEY, PetitiOner,

VS.

ORlGlNAL PROCEEDING

 

(CIVIL NO. 00-l-O377)
ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C.

Tierney’s

petition for a writ of mandamus and the papers in support, it

appears that petitioner's motion for return of property is

pending in a civil action in which the non-hearing provision of

Civil Administration Order 9-2 applies and the right
Therefore, petitioner
Gaddis, 9l

(A writ of mandamus is

confrontation does not apply.
entitled to mandamus relief. See Kema v.

204, 982 P.2d 334, 338 (l999)

of
is not
Hawafi 200,

all

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

obtain the requested action.). Accordingly,

lT lS HEREBY ORDERED that the petition for
mandamus is denied. l
DATED:

Honolulu, HawaiTq May 4, 20l0.

_of alternative means to redress adequately the alleged wrong or

a writ of

¢W¢u4¢LLL“1v%Kau¢£u4~

/6*-~»~»§

@/¢w¢a.m@,g,,
mm ¢~“- &pac.,.,.,.,v(¢/